UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7389



LEON MARTIN,

                                           Petitioner - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-91-7)


Submitted:   November 17, 2005         Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Martin, Appellant Pro Se. Kathleen Beatty Martin, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Leon Martin seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”         28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that Martin has not made the

requisite     showing.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED




                                - 2 -